ARIAS & LOCKWOOD

1881 S. Business Center Drive, Suite 9A

San Bernardino, California 92408

Case

So Se SS DN A SP BD HB

NS MB BH HMO NHN HY KH WD Ne RB Be RS EO ESE EEUU
Co ~] oN i) a ao Bo ml So \o oo =~] an Gn. of Ww bo — Co

8:20-cv-00824-DSF-RAO Document 22 Filed 08/07/20 Page 1of11 Page ID #:95

Joseph Arias, SBN 47399

ARIAS & LOCK WooD, APLC

1881 S. Business Center Drive, Suite 9A
San Bernardino, California 92408

Joseph. Arias@ariaslockwood.com
09) 890-0125 - Phone
909) 890-0185 - Fax

Attorneys for Defendant, SPICE DELIGHT, INC.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

ELEANOR BURKE, an individual, CASE NO.: 8:20-cv-00824-DFS
Plaintiff, [Hon. Dale S. Fischer]

VS. NOTICE OF MOTION AND MOTION
TO DISMISS THE STATE
SPICE DELIGHT, INC., a California LAW-BASED CLAIMS (SECOND
corporation; and DOES 1-10, Inclusive, ) CAUSE OF ACTION) OF THE
COMPLAINT; MEMORANDUM OF
Defendants. POINTS AND AUTHORITIES; and
— J DECLARATION OF JOSEPH ARIAS

Date: September 14, 2020
Time: 1:30 p.m.
Courtroom: 7D

 

Notice is hereby given that on September 14, 2020, at 1:30 p.m., in Courtroom
7D, or as soon thereafter as counsel may be heard by the above-entitled Court, located
at 350 West 1st Street, Los Angeles, California, before Judge Dale S. Fisher,
Defendant, Spice Delight, Inc. will and hereby does move the Court for an order
dismissing the state law-based claims (the Second Cause of Action). This motion is
brought on the grounds there are compelling reasons for declining the exercise of
supplemental jurisdiction.

Hf
Hf

1 MOTION TO DISMISS STATE LAW CLAIMS

 

 
Case |B:20-cv-00824-DSF-RAO Document 22 Filed 08/07/20 Page 2of11 Page ID #:96

1 This motion is based on this Notice of Motion and Motion, the Memorandum
2 | of Points and Authorities filed herewith, the Declaration of Joseph Arias, the pleadings
3 | and papers on file herein, and upon such other evidence or argument as may be

presented to the Court at the time of the hearing.
DATED: August 6, 2020 ARIAS & LOCK WOOD

7 (barred
OF Joseph Arias

Attorneys for Defendant
Spice Delight, Inc.

 

 

Co © ~~ DR wa

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

2 MOTION TO DISMISS STATE LAW CLAIMS

 

 
Case

Oo *F& SNS DBD OF SP YS Ye

Be Ph PO BD WH NY NO WH HNO | HF Fe FEF EF OO Fe OE eESEelUlU Tel

B:20-cv-00824-DSF-RAO Document 22 Filed 08/07/20 Page 3o0f11 Page ID #:97

MEMORANDUM OF POINTS AND AUTHORITIES
IN SUPPORT OF MOTION TO DISMISS THE STATE LAW-BASED CLAIMS
(SECOND CAUSE OF ACTION)

L. The District courts may decline to exercise supplemental jurisdiction over a
claim under subsection (a) if there are compelling reasons for declining

jurisdiction.
Fed. R. Civ. P., Rule 1367 (c).

II. There are compelling reasons for declining supplemental jurisdiction in this case

because:

A. The Americans with Disabilities Act and Unruh Act Claims

The Americans with Disabilities Act (“ADA”) prohibits discrimination “on the
basis of disability in the full and equal enjoyment of the goods, services, facilities,
privileges, advantages, or accommodations of any place of public accommodation by
any person who owns, leases (or leases to), or operates a place of public
accommodation.” 42 U.S.C. §12182 (a). Under the ADA “damages are not recoverable
... only injunctive relief is available.” Wander v. Kaus, 304 F.3d 856, 858 (9 Cir.
2002) (citing 42 U.S.C. §12188 (a) (1)).

The Unruh Act provides that all persons in California, “no matter what their ...
disability ... are entitled to the full and equal accommodations, advantages, facilities,
privileges, or services in all business establishments of every kind whatsoever.” Cal.
Civ. Code §51 (b). A violation of the ADA constitutes a violation of section 51 of the
Unruh Act. Jd. §51 (f). Unlike the ADA, however, the Unruh Act allows for recovery
of monetary damages for each and every offense, “up to a maximum of three times the

amount of actual damage but in no case less than four thousand dollars ($4000).” /d.

3 MOTION TO DISMISS STATE LAW CLAIMS

 

 
Case

oO 6 NN DB A SF WY LO

10
11
12
13
14
15
16
17
18
- 19
20
21
22
23
24
25
26
27
28

 

8:20-cv-00824-DSF-RAO Document 22 Filed 08/07/20 Page 4of11 Page ID #:98

§52 (a). Here, according to the prayer of the complaint, Plaintiff seeks $8,000 in
statutory damages under the Unruh Act.

B.  California’s Limitations on the Filing of Construction-related
Accessibility Claims

The California legislature has worked hard to protect business owners against
serial filers and vexatious litigation, “In 2012, in an attempt to deter baseless claims
and vexatious litigation, California adopted heightened pleading requirements for
disability discrimination lawsuits under the Unruh Act.” Velez v. 1 Fornaio (America)
Corp., 2018 WL 6446169, at *6(S.D. Cal. Dec. 10, 2018). These heightened pleading
requirements to actions alleging a “construction-related accessibility claim,” which is
defined as “any civil claim in a civil action with respect to a place of public
accommodation, including but not limited to, a claim brought under Section 51, 54,
54.1, or 55, based wholly or in part on an alleged violation of any construction-related
accessibility standard.” Cal. Civ. Code §55.52 (a) (1). Unlike complaints filed in
federal court, California’s heightened standard requires a plaintiff asserting a
construction-related accessibility claims to include specific facts concerning the claim,
including the specific barriers encountered or how the plaintiff was deterred and each
date on which the plaintiff encountered each barrier or was deterred. See California
Code of Civil Procedure, §425.50 (a). A complaint alleging a construction -related
accessibility claim must be verified, or is subject to a motion to strike. Jd. 3425.50
(b)(1).

When California continued to experience large numbers of these types of
actions, it imposed additional limitations on “high-frequency litigants,” which became
effective on October 15, 2015. Under California law, a “high frequency litigant” is
defined as:

{if
fi

4 MCTION TO DISMISS STATE LAW CLAIMS

 
Case

Oo ff. ~~ DB wo FP WY BK

BO bo BO BS BO BD BD OB ODO OR OO ROO SE OO RPE OO REO Sell Rel
oo NOOO WO Se HOU lUCUCOCOlUlUlUNCOlUDOUGAN CUNO RO Nl CU

 

k:20-cv-00824-DSF-RAO Document 22. Filed 08/07/20 Page 5o0f11 Page ID #:99

A plaintiff who has filed 10 or more complaints alleging a construction-related
accessibility violation within the 12 month period immediately preceding the
filing of the current complaint alleging a construction-related accessibility
violation.

Id. §425.55(b)(1). Attorneys may also fall within the definition of “high-

frequency litigants.” See Jd. §425.55(a)(2).

In support of these additional requirements on high-frequency litigants, the

California Legislature found and declared:

According to information from the California Commission on Disability Access,
more than one half or 54% of all construction-related accessibility complaints
filed between 2012 and 2014 were filed by two law firms. Forty-six percent of
all complaints were filed by a total of 14 parties. Therefore, a very small number
of plaintiffs have filed a disproportionately large number of the construction-
related accessibility claims in the state, from 70 to 300 lawsuits each year.
Moreover, these lawsuits are frequently filed against small businesses on the
basis of boilerplate complaints, apparently seeking quick cash settlements rather
than correction of the accessibility violation. This practice unfairly taints the
reputation of other innocent disabled consumers who are merely trying to go
about their daily lives accessing public accommodations as they are entitled to
have full and equal access under the state’s Unruh Civil Rights Act (Section 51
of the Civil Code) and the Federal Americans with Disabilities Act of 1990
(Public Law 101-336).

California Code of Civil Procedure, §425.55(a)(2). In response to these “special

and unique circumstances,” id. §425.55 (3), California imposed a “high-frequency
litigant fee” that requires high frequency litigants to pay a $1,000 filing fee at the time
of the filing of the initial complaint in addition to the standard filing fees of *$436 (see
Cal. Gov’t Code §70616.5), for a total filing fee of nearly $1,500, a far cry from the

5 MoTION To Dismiss STATE LAW CLAIMS

 
Case

Se co ~JT DH A fH WW BB

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

B:20-cv-00824-DSF-RAO Document 22 Filed 08/07/20 Page 6of11 Page ID #:100

cost of filing a complaint in the federal courts. California law also requires high
frequency litigants to allege certain additional facts, including whether the action is
filed by, or on behalf of, a high-frequency litigant, the number of construction-related
accessibility claims filed by the high-frequency litigant in the preceding 12 months, the
high-frequency litigant plaintiff's reason for being in the geographic area of the
defendant’s business, and the reason why the high-frequency litigant plaintiff desired
to access the defendant’s business. See California Code of Civil Procedure
§425.50(a)(4)(A).

C. Supplemental Jurisdiction

In an action over which a district court possesses original jurisdiction, that court
“shall have supplemental jurisdiction over all other claims that are so related to claims
in the action within such original jurisdiction that they form part of the same case or
controversy under Article III of the United States Constitution.” 28 U.S.C. §1367(a).
District courts have discretion to decline to exercise supplemental jurisdiction if:

(1) the claim raises a novel or complex issue of State law,

(2) the claim substantially predominates over the claim or claims over which

the district court has original jurisdiction,

(3) the district court has dismissed all claims over which it has original

jurisdiction, or

(4) in exceptional circumstances there are other compelling reasons for

declining jurisdiction.

Id. §1367(c).

The U.S. Supreme Court has described 28 U.S.C. section 1367(c) as a
“codification” of the principals of ‘economy, convenience, fairness, and comity’ that
underlie the Supreme Court’s earlier jurisprudence concerning pendent jurisdiction.
City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 172-73 (1997) (quoting

6 MOTION TO DISMISS STATE LAW CLAIMS

 

 
Case

oO C@ ~a mH tA BP WO NH

ww wo WN NY WB NY NY NY NO §|—§ | KF Se FP SF EF SS SS lh
so wa OG wr SF WY WH KF DOD Oo Se HN KH wv fF WD NY KF &

8:20-cv-00824-DSF-RAO Document 22 Filed 08/07/20 Page 7 of 11 ‘Page ID #:101

Carnegie-Mellon Univ. v. & Cohill, 484 U.S. 343, 357 (1988)); see also United Mine
Workers v. Gibbs, 383 U.S. 715, 726 (1966) (“It has consistently been recognized that
pendent jurisdiction is a doctrine of discretion, not of plaintiff's right. Its justification
lies in considerations of judicial economy, convenience and fairness to litigants; if
these are not present a federal court should hesitate to exercise jurisdiction over the
state claims, even though bound to apply state law to them.

Needless decisions of state law should be avoided both as a matter of comity and
to promote justice between the parties, by procuring for them a surerfooted reading of
applicable law.” The supplemental jurisdiction statute “reflects the understanding that,
when deciding whether to exercise supplemental jurisdiction, ‘a federal court should
consider and weigh in each case, and at every stage of the litigation, the values of
judicial economy, convenience, fairness, and comity.’” Jnt’l Coil. Of Surgeons, 522
US at 173 (quoting from Carnegie-Mellon Univ. v. Cohill, 484 U.S. at 350).

The Ninth Circuit does not require an “explanation [of] a district court’s reasons
[for declining supplemental jurisdiction] when the district court acts under” 28 U.S.C.
sections 1367(c)(1)-(3). San Pedro Hotel Co. v. City of Los Angeles, 159 F.3d 470,
478 (9" Cir. 1998). However, when a district court invokes section 1367 (c) (4), it must
“articulate why the circumstances of the case are exceptional in addition to inquir[e]
whether the balance of the Gibson values provide compelling reasons for declining
jurisdiction in such circumstances.” Executive Software N. Am. Inc. v. U.S. Dist. Court
for the Cent. Dist. of Cal., 24 F.3d 1545, 1558 (9" Cir. 1994), According to the Ninth

Circuit, this “inquiry is not particularly burdensome.” Id.

D. The Court Should Decline to Exercise Supplemental Jurisdiction over
Plaintiffs Unruh Act Claim (the Second Cause of Action)

Because California’s heightened pleading standards and increased filing fees do

not apply in federal court, plaintiffs can easily circumvent the restrictions that

California has imposed on construction-related accessibility claims under the Unruh

7 MOTION To DISMISS STATE LAW CLAIMS

 

 
Case

oO f& SN DR ww SP WH He

NM MB BH NO HR BRD ORD OR ON ee a
oOo ~~ HB th SP WwW Sl lUCOOUlUlUCUCNOCOUUCUmMmOUmNS UNUM rlUlUw DS llUMUN UL CU

B:20-cv-00824-DSF-RAO Document 22 Filed 08/07/20 Page 8of11 Page ID #:102

Act by relying on section 1367(a)’s grant of supplemental jurisdiction to file their
Unruh Act claims in federal court in combination with an ADA claim for injunctive
relief. It is a well-known fact that the number of construction-related accessibility
claims filed in the Central District has skyrocketed both numerically and as a
percentage of total civil filings since California began its effort to curtail the filing of
such actions. According to statistics compiled by the Clerk’s Office, in 2013, the first
year in which California’s initial limitations on such cases were in effect, there were
419 ADA cases filed in the Central District. That number constituted 3% of the civil
actions filed, Filings of such cases increased from 928 (7% of civil cases) in 2014, the
year before the imposition of the additional $1,000 filing fee and additional pleading
requirements for high-frequency litigants, to 1386 (10% of civil cases) in 2016, the
first full year of those requirements. The number and percentage of such cases filed in
the Central District has increased each year since California acted to limit filings by
high-frequency litigants, reaching 1,670 (12% of civil cases) in 2017, and 1670 (18%
of civil cases) in 2018, and 1868 cases (24% of civil cases) in the first six months of
2019,

By enacting restrictions on the filing of construction-related accessibility claims,
California has expressed a desire to limit the financial burdens that California’s
businesses may face from claims for statutory damages and attorneys’ fees under the
Unruh Act. By filing this action in federal court, Plaintiff has evaded these limits and
claimed a state law damages in amanner inconsistent with the state law’s requirements.
This situation, and the burden that the ever-increasing number of such cases poses to
the federal courts, present “exceptional circumstances” and “compelling reasons” that
justify the Court’s decision to decline to exercise supplemental jurisdiction over
Plaintiff's Unruh Act claim in this action under 28 U.S.C. §1367(c)(4).

Ht
Hf}
Hl

8 MOTION TO DISMISS STATE LAW CLAIMS

 

 
Case B:20-cv-00824-DSF-RAO Document 22. Filed 08/07/20 Page 9 0f11 Page ID #:103

oO 6 “SY BA Ww SF WY He

Ny WMO BP NY WH WV NY KH BP | HF KF Fe FS Se eS eS lhlc lhl
Co S DH OO BP WY NO SH So CO UU AS UOUDNOUlU ULL DULL hlUCS

 

Declining to exercise supplemental jurisdiction over Plaintiff’ s Unruh Act claim
in these circumstances supports the values of judicial economy, convenience, fairness
and comity. See Schutza v. Cuddelback, 262 F. Supp. 3d 1025, 1031 (S.D., Cal 2017)
(“{The Court finds it would be improper to allow Plaintiff to use federal court and as
an end-around California's pleading requirements... as a matter of comity, and in
deference to California’s substantial interest in discouraging unverified disability
discrimination claims ...!”) See also Gibbs, 383 U.S. at 726.

E. Burke Filed This Action in Federal Court As a Means of Forum Shopping
Which Should Be Discouraged

Inasmuch as plaintiff can only recover injunctive relief under the ADA, it
becomes clear she brought this action in this court to avoid the state-imposed pleading
requirements given she is also entitled to injunctive relief under the Unruh Act. Federal
courts may properly take measures to discourage forum-shopping and dismissing the
Unruh Act claim achieves that objective. Schutza, 262 F. Supp. 3" at 1031 (citing
Hanna v. Plumer, 380 U.S. 460, 467-68 (1965))

F. As Well, the Court Should Decline to Exercise Supplemental Jurisdiction
Because the Unruh Act Claim Predominates over the ADA Claim
Plaintiffs Unruh act allegations, if proven, would entitle plaintiff to a minimum
of $8,000 in statutory damages ($4,000 for actual disability-based discrimination and
an additional $4,000 for deterrence damages) plus attorney fees and costs. In contrast,
under the ADA Plaintiff would only be entitled to injunctive relief. See Reyes v.
Flourshings Plus, Inc.,2019 WL 1958284, at*2 (SD Cal May 2, 2019) (“The monetary
damages Plaintiff secks under the Unruh Act, ... substantially predominate over his

request for injunctive relief under the ADA.”); id at*3.

 

' Burke's Complaint is unverified.

9 MOTION TO DISMISS STATE LAW CLAIMS

 
Case §

Oo OH SI DH A fF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

:20-Cv-00824-DSF-RAO Document 22 Filed 08/07/20 Page 10 of 11 Page ID #:104

Importantly, exercising the Court’s discretion to decline supplemental
jurisdiction does not deprive Plaintiff ofany remedies. Nor does it allow an ADA claim
for injunctive relief to go unaddressed. If the court declines to exercise supplemental
jurisdiction, the ADA claim will remain pending in this court.

There is no relief available to plaintiff in federal court that could not be secured
in state court. Had she brought this suit in state court, there would have been only one
suit pending and she would have been eligible to receive every form of relief she seeks
in this Court: an injunction, money damages, and attorney’s fees. By declining to
exercise supplemental jurisdiction, this court is recognizing that that California has a
strong interest in interpreting and enforcing its own rules without federal courts
serving as a convenient end-around for creative litigants. Finally, by declining to
exercise supplemental jurisdiction, this court will be restoring the balance Congress
struck when it enacted the ADA and provided aright of action for injunctive relief and

an award of attorney’s fees, but did not allow for the recovery of statutory damages.

I. CONCLUSION

In light of the foregoing, this court, in its discretion, should issue an order
declining to exercise supplemental jurisdiction over the plaintiff's Unruh Act claim,
and thereby dismiss it. See 28 U.S.C. §§1367(c)(2) & (c)(4).

DATED: August 6, 2020 ARIAS & LOCKWOOD

eo af,
wy a, COs
C oseph Arias

Attorneys for Defendant

Spice Delight, Inc.

10 MOTION TO DISMISS STATE LAW CLAIMS

 

 
Case 4:20-cv-00824-DSF-RAO Document 22 Filed 08/07/20 Page 11o0f11 Page ID #:105

 

1 DECLARATION OF JOSEPH ARIAS
2
3 I, Joseph Arias, declare as follows:

Prior to filing the instant Motion to Dismiss the State Law-Based Claims, I
conferred by telephone with plaintiff's counsel, Phyl Grace, several times (at least three
times) and also exchanged multiple emails, about dismissing the California state

4
5
6
7 | law-based claims. Ms. Grace is unwilling to stipulate to dismiss those claims.
8
9

I declare under the penalty of perjury, under the laws of the State of California,
10 || that the contents of this declaration are true and correct. Executed this 6" day of June

11 || 2020, at San Bernardino, California.

-  Racased Clb ad.

4 Joseph Arias

11 MOTION TO DISMISS STATE LAW CLAIMS

 

 
